Citation Nr: 1724694	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's Wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  In March 2015, the Veteran appeared at a hearing before the Decision Review Officer.  Transcripts of both hearings are in the record.


FINDING OF FACT

The Veteran's back disability, to include degenerative disc disease of the lumbar spine and disc herniation, was not caused or aggravated by military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a back disability, to include degenerative disc disease of the lumbar spine and disc herniation, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A 2012 VA examination and other medical records establish the existence of a current back disability.  Thus, the remaining question is whether any current back disability is related to the Veteran's military service.  

Service treatment records reflect that at his entrance examination, the Veteran reported that his back used to hurt.  Examination, however, demonstrated a normal spine and he was accepted into service.  See 38 C.F.R. § 3.304.

In January 1969, the Veteran complained of back pain after loading a truck.  The diagnosis was back strain.  A few days later, he again complained of back pain (and ankle pain) after he injured himself in the field.  Again, he was diagnosed with a strain.  In the November 1969 separation examination, the Veteran reported he had recurrent back pain but no arthritis or bone deformities.  There was no commentary by the physician conducting the separation examination.  Evaluation of the spine and musculoskeletal system was normal at separation. 

After service, the earliest medical record is a March 1998 X-ray diagnosing very mild degenerative disc disease of the lumbar spine, although a MRI and X-ray three years later in March 2001 showed a normal lumbar spine.  

In December 2005, the Veteran's private medical provider recorded the results of an MRI established osteoarthritis of the lumbar spine and sacroiliac joint along with degenerative disc disease at L5-S1, and L4-L5 with a bulging disc and foraminal stenosis of the left (or symptomatic) side.  The doctor did not make any reference to a back injury in service.  Instead, the Veteran reported he was off work for surgery for a heel spur.  Prior to returning to work, he underwent a fitness test, which required heavy lifting and the Veteran related his back pain to this test.  

The Board notes medical records also document that the Veteran was in a motor vehicle accident in 1984, he fell in 2013 with left lower extremity radiculopathy.  An October 2013 MRI demonstrated multifocal degenerative disc disease and a facet arthropathy.  He also has a focal annular tear in the left paracentral foraminal distribution L5-S1.  This finding could account for the left lower extremity radiculopathy the Veteran experienced.  

The Veteran asserts that his current back disability is the result of his military service.  Specifically, he contends that his current back disability resulted from hurting his back twice in Korea.  On one occasion, he slipped and fell.  Shortly thereafter, the back was re-aggravated while he was loading a truck.  Both he and his wife testified that he has had back pain since returning from Korea.  The Veteran testified he sought treatment shortly after separation, but unfortunately, early treatment records have been destroyed due to the passage of time.  He has tried various treatment methods but without success.  

Arthritis is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

The July 2012 VA examiner was asked to address any relationship between the in-service back injuries and the current back disability.  The examiner opined that it was less likely than not that the current arthritis was related to the back complaints during service.  The examiner explained that the Veteran in service had a lumbar strain with no medical evidence of herniated disc.  The Veteran's current disability is degenerative disc disease of the lumbar spine.  There is no medical evidence that links lumbar strain without disc herniation to the development of degenerative disc disease.  Stated another way, unless disc herniation occurs at the onset of the injury, a lumbar strain by itself does not lead or progress to degenerative disc disease.  While the Veteran may have had a back strain in service, what he has presently is degenerative disc disease of the lumbar spine and the two are not related.  

There is no medical evidence in significant conflict with the opinions of the VA examiner.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Board has acknowledged that the Veteran has reported experiencing back pain since service.  Pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Furthermore, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a back disability or as to the etiology of a back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current back disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of continued back pain since service, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current back disability that was caused or aggravated by service.  Thus, the claim for service connection is denied.  


ORDER

Service connection for a back disability, to include degenerative disc disease of the lumbar spine and disc herniation, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


